        Case 1:18-cv-10421-NMG Document 102 Filed 05/15/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
_________________________________________
                                             )
SINOVAC BIOTECH LTD.,                        )
                                             )
            Plaintiff,                       )
v.                                           )    No. 18-cv-10421-NMG
                                             )
1GLOBE CAPITAL LLC, et al.,                  )
                                             )
            Defendants.                      )
__________________________________________)
                                             )
1GLOBE CAPITAL LLC,                          )
                                             )
            Third-Party and Counterclaim     )
            Plaintiff, Individually and      )
            Derivatively,                    )
v.                                           )
                                             )
SINOVAC BIOTECH LTD.,                        )
                                             )
            Counterclaim and Nominal         )
            Defendant,                       )
                                             )
      and                                    )
                                             )
WEIDONG YIN and NAN WANG                     )
                                             )
            Third-Party Defendants.          )
__________________________________________)

                                      Joint Status Report

       As required by the Court’s August 17, 2018 Minute Order (Dkt. 34), the parties hereby

provide the following status report about the related matters pending in Antigua and Delaware.

       Antigua Appeal—The appeal by Defendant and Counterclaim-Plaintiff 1Globe Capital

of the decision by the High Court of Justice in the Eastern Caribbean Supreme Court, Antigua

and Barbuda remains pending. There is no current date for a hearing on the appeal. 1Globe

Capital, on April 29, 2019, submitted an unopposed motion to the Antigua Court to file its initial
        Case 1:18-cv-10421-NMG Document 102 Filed 05/15/19 Page 2 of 4



documents (Skeleton Arguments and Chronology, and Record of Appeal) by May 31, 2019, and

for a hearing on the appeal to occur in September 2019. The Antigua court has not yet ruled on

the motion.

       On April 4, 2019, the Antigua appeals court entered a status quo injunction restraining

Sinovac:


           [f]rom taking any step(s) to operate the [Shareholder] Rights Agreement dated
           28 March 28 2016 as amended and/or restated (“Disputed Rights Agreement”)
           . . . in any way that:
           a. affects 1Globe’s shareholding in Sinovac, or
           b. affects any of 1Globe’s rights as shareholder of Sinovac, or
           c. reduces the proportion of 1Globe’s shareholding in Sinovac, or
           d. distributes or causes to be distributed to any of its stockholders any of the
           Exchange Shares . . ., or
           e. effects or causes an exchange of Rights . . . held by any stockholders of
           Sinovac for any equity securities of Sinovac or for any other items or
           consideration listed or described in Section 11.1.3(B) or Section 27.3 of the
           Disputed Rights Agreement.

       Delaware Action—The related action in Delaware involving Sinovac’s Shareholder

Rights Agreement remains stayed pending the outcome of the appeal in Antigua.




                                                    2
        Case 1:18-cv-10421-NMG Document 102 Filed 05/15/19 Page 3 of 4



                               Respectfully submitted,



/s/Eric F. Leon                               /s/Matthew J. Connolly
Eric F. Leon, pro hac vice                     Ian D. Roffman (BBO# 637564)
Latham & Watkins LLP                           iroffman@nutter.com
885 Third Avenue                               Matthew J. Connolly (BBO# 676954)
New York, New York 10022-4834                  mconnolly@nutter.com
Telephone: (212) 906-1200                      Nutter McClennen & Fish LLP
Facsimile: (212) 751-4864                      Seaport West, 155 Seaport Blvd.
Email: eric.leon@lw.com                        Boston, Massachusetts 02210
                                               Telephone: (617) 439-2000
Sarah A. Tomkowiak, pro hac vice               Facsimile: (617) 310-9000
J. Christian Word, pro hac vice
Latham & Watkins LLP                          Attorneys for Defendants
555 Eleventh Street NW, Suite 1000
Washington, D.C. 20004
Telephone: (202) 637-2200
Facsimile: (202) 637-2201
Emails: sarah.tomkowiak@lw.com
christian.word@lw.com

William J. Trach
200 Clarendon Street, 27th Floor
Boston, Massachusetts 02116
Telephone: (617) 880-4500
Facsimile: (617) 948-6001
BBO# 661401
Email: william.trach@lw.com

 Attorneys for Plaintiff


Dated: May 15, 2019




                                             3
        Case 1:18-cv-10421-NMG Document 102 Filed 05/15/19 Page 4 of 4



                                      Certificate of Service
        I certify that on May 15, 2019, this document (filed through the ECF system) will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).
                                                      /s/Matthew J. Connolly
                                                      Matthew J. Connolly




                                                 4
